Case: 18-12588   Date Filed: 08/22/2019   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-12588
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:17-cr-00248-CEH-JSS-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus


GABRIEL DILWORTH, JR.,

                                                         Defendant-Appellant.
                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (August 22, 2019)

Before TJOFLAT, WILLIAM PRYOR and GRANT, Circuit Judges.

PER CURIAM:
              Case: 18-12588    Date Filed: 08/22/2019   Page: 2 of 2


      Jeffrey Brown, appointed counsel for Gabriel Dilworth, Jr. in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Dilworth’s convictions and sentences are AFFIRMED.




                                         2